DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Fang et al (US 2020/0020092) discloses determining pattern data based on charged particle imaging, where at least a portion of a wafer is scanned, the raw images are inspected for defect inspection, one or more features on the wafer may be identified, and then defect review may be performed comprising imaging the areas identified in the defect inspection step to analyze the identified possible defects in greater detail, using, for example, a technique different from that used in the defect inspection step, or a technique with a different set of parameters ([0040]);
Koronel (US 2017/0018403) discloses an inspection tool and a review tool, where any inspection tool and any review tool may use one or more optical beams and/or one or more charged particle beams ([0044], Fig. 1), where the method includes after running inspection on a full wafer using initial optical configuration, by an inspection tool; in stage 420, reviewing, by a review tool, and classifying inspection results; in stage 430, selecting locations for optical configuration optimization, by a user; in stage 440, running inspection at selected locations, processing inspection results and optimizing optical configuration parameters ([0096], Fig. 4);
Zhang et al (US 2018/0218492) discloses defect identification results obtained by comparing input data patterns from a SEM image with determined feature data for defect identification ([0061-0064], Fig. 4).
scanned by a SEM to verify whether the potential defects are real defects, where a subset of the potential defects is selected, the SEM searches in a vicinity of the location corresponding to the defect's optical map coordinates, using a FoV that is large enough to cover the wafer alignment error, after the SEM locates all selected potential defects and determines their electron map coordinates, a transformation relationship (e.g., a transformation matrix) between the optical imaging tool's coordinate system and the SEM's coordinate system is determined based on the selected potential defects' optical map coordinates and electron map coordinates ([0022]) and the remaining potential defects' electron map coordinates may be determined based on their optical map coordinates and the transformation relationship ([0023]).
Regarding Claims 1, 12 and 13, the recited limitations, particularly “for each permutation of suspected defects out of multiple permutations of suspected defects, calculating a permutation related mapping to provide multiple permutation relation mappings; wherein each permutation relation mapping maps CPRS determined locations of the suspected defects of the permutation, to OWIS determined locations of the suspected defects of the permutation; wherein each permutation of suspected defects is formed by subgroup of the group of suspected defects; selecting a selected permutation related mapping; determining whether to use the selected permutation related mapping for converting the OWIS determined locations of the suspected defects of the substrate to CPRS determined locations of the suspected defects of the substrate; and converting the OWIS determined locations of the suspected defects of the substrate to CPRS determined locations of the suspected defects of the substrate, by using the selected permutation related mapping, when determining to use the selected permutation related mapping,” in conjunction with the additionally recited limitations of the claims, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1, 12 and 13 are allowable. Claims 2-11 are allowably by virtue of their dependency on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641